Exhibit 10.1 LEASE AGREEMENT THIS LEASE AGREEMENT (this “ Lease ”) is entered into effective this 29 th day of August, 2013 (the “ Effective Date ”), by and between Fog Break, Ltd. , a Texas limited partnership (“ Landlord ”), and Insys Therapeutics, Inc. , a Delaware corporation (“ Tenant ”). In consideration of the respective obligations contained herein, and other good and valuable consideration, the receipt and sufficiency of which are acknowledged and confessed, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the Property as described herein TO HAVE AND TO HOLD the Property for the Term, all upon the terms and conditions set forth in this Lease. ARTICLE I DEFINITIONS Defined Terms . In addition to other terms which are elsewhere defined in this Lease, the following terms have the meanings set forth in this section, and only such meanings, unless such meanings are expressly limited or expanded elsewhere herein: (a) Additional Rent : All amounts designated as additional rent under this Lease, including without limitation, the Insurance, Operating Expenses, and Taxes. (b) Base Rent : Month Per sq. foot per year Monthly payment Months 1 to 12 $13.25 $44,166.67* Months 13 to 24 $45,266.67* Months 25 to 36 Months 37 to 48 Months 49 to 60 Months 61 to 72 Months 73 to 84 Months 85 to 96 Months 97 to 108 Months 109 to 120 *Note: For months 1 to 24 after the Rent Commencement Date, Base Rent on all square footage of Building Space above 40,000 square feet shall be abated, such that Tenant pays Base Rent based on only 40,000 square feet of Building Space, regardless of the actual square footage in the Building. Additional Rent (as defined directly above) will not be abated in any manner. (c) Building : That certain building located on the Property as of the Effective Date. Page 1 (d) Building Space : Approximately 53,254 square feet of space within the Building. Landlord and Tenant agree that for all purposes of this Lease, the interior of the Building is 53,254 square feet of area exclusive of the mezzanine areas of the warehouse which areas shall not be included in the square footage calculations but shall be included in the premises or space which Tenant shall lease hereunder. Both Landlord and Tenant acknowledge they have had opportunity to measure the area of the Building. Neither Landlord nor Tenant represents to the other that 53,254 is or will be the true and actual square footage of the Building when the Work is completed, and both parties agree that the actual square footage might be more or less; however, the parties have agreed to use 53,254 as the stated square footage for the purpose of all calculations based upon square footage pursuant to this Lease, and have further agreed to not challenge the square footage during the term of the Lease. (e) Environmental Law or Environmental Laws : Each and every applicable federal, state, regional, county, or municipal statute, ordinance, rule, regulation, order, code, directive, or requirement, relating to the environment or hazardous or flammable substances, including without limitation the Resource Conservation and Recovery Act, as amended, 42 U.S.C. § 6901 et seq.; the Comprehensive Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. § 9601 et seq.; the Federal Water Pollution and Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; and any above-ground and underground storage tank laws, now or hereafter existing, together with all successor statutes, ordinances, rules, regulations, orders, directives, or requirements now or hereafter existing. (f) Force Majeure : Prior to the Rent Commencement Date, Tenant may extend the Rent Commencement Date by one (1) day for every two (2) days of delay incurred by Tenant in construction of the Work due to strikes, riots, acts of God, shortages of labor or materials, war, governmental laws or regulations, governmental delay, utility delay, restrictions, or any other causes of any kind whatsoever which are beyond the control of Tenant; provided that – a.Tenant may not extend the Rent Commencement Date by more than fourteen (14) total days (e.g., 28 days of delay would allow a 14 day extension); and b.Tenant must provide Landlord with written notice of any event of Force Majeure within seven (7) days after Tenant’s knowledge of such event. (g) Hazardous Material or Hazardous Materials : Any petroleum based products, pesticides, paints and solvents, polychlorinated biphenyl, lead, flammables, explosives, cyanides, DDT, acids, ammonium compounds and other chemical or natural products, and any substance or material defined or designated a contaminant or hazardous or toxic substance, material or waste or other similar term, by any Environmental Law. (h) Insurance : All insurance that Landlord purchases for the Property pursuant to this Lease. Landlord’s initial estimate of Insurance is $642.00 per month. Page 2 (i) Operating Expenses : The Operating Expenses include all expenses related to Landlord’s Maintenance Obligations as defined herein; assessments of any property owners or similar associations affecting the Property; only those reasonable capital expenditures for capital items designed to reduce Operating Expenses (and which are commercially reasonable, as determined in Landlord’s good faith judgment, but only to the extent of Landlord’s good faith determination of the reasonable time period required to recover the cost savings applicable thereto) or which may be required after the Effective Date of this Lease by any governmental authority (amortized over the useful life of the improvement as determined by generally accepted accounting principles). The term “Operating Expense” shall not include principal and interest payments on mortgages; payments under ground leases, depreciation or improvements which IRS requires to be depreciated; expenses of repairing damage of the type normally covered by fire, vandalism, flood, and commercial liability insurance; any expense paid or reimbursed from insurance proceeds; costs of repairing damage for which Landlord is entitled to reimbursement from others; remodeling or repossession costs for or caused by existing lessees; leasing commissions; expenses of marketing the Building; legal fees; structural repairs to roof, foundation, and walls (except for Losses for which Tenant is responsible pursuant to Section 11.1 ); non-arms-length payments (to affiliates of Landlord at above market cost, etc.); other capital expenditures (and/or depreciation) not listed above; rent loss insurance; employees, management and supervisory salaries, travel, and per diem expenses; Landlord’s corporate and administrative overhead; costs of complying with Environmental Laws that are specifically allocated to Landlord under Section 5.09 ; costs for which Landlord has been compensated by a management fee; reserves for bad debts; all costs incurred by Landlord in connection with any dispute relating to Landlord’s title to and ownership of the Building; any penalties or costs incurred by Landlord due to the negligence of Landlord, or its agents, or any third party under Landlord’s control; costs to correct original construction defects to the roof, foundation, and walls; any costs, fines and the like due to Landlord’s violation of any governmental rule or authority during the Term; costs incurred due to violation by Landlord of any of the terms and conditions of the Existing Lease. (j) Permitted Use : Operation of administrative and sales offices; general commercial offices; research, development, manufacturing and testing of pharmaceutical products and drugs and related therapeutic products and related uses thereto. No other use shall be permitted without Landlord’s prior written consent; provided however, Landlord shall not unreasonably withhold, condition or delay its consent and any use which is authorized under the then applicable zoning ordinances may not be rejected by Landlord [except sexually oriented businesses or abortion facilities, which are not allowed in any event]. (k) Property : Lot 1, Block “B”, OAKMONT CENTRE, SECTION FIVE, an addition in and to the City of Round Rock, Williamson County, Texas, according to the map or plat thereof, recorded in Cabinet F, Slide(s) 139-142 of the Plat Records of Williamson County, Texas. (l) Rent : Base Rent, Additional Rent, and all other sums due from Tenant to Landlord under this Lease. (m) Rent Commencement Date : One Hundred Twenty (120) days after the Site Delivery Date, subject to Tenant’s right to extend the Rent Commencement Date by up to fourteen (14) days in an event of Force Majeure (as defined above). Page 3 (n) Site Delivery Date : The date the Existing Tenant vacates the Property pursuant to Article IV of this Lease; but in no event later than one hundred twenty (120) days after the Effective Date. (o) Taxes : All real property taxes assessed against the Property, the costs and fees of challenging real property taxes, including Landlord’s margin taxes for receipts attributable to this Lease. The term “Taxes” will exclude Landlord’s federal income taxes or other taxes based on Landlord’s income or revenues. Landlord’s initial estimate of Taxes is $5,410.00 per month. (p) Tenant’s Property Address : 2700 Oakmont, Round Rock, Texas 78665. (q) Tenant’s Trade Name : Insys Therapeutics, Inc. (r) Term : The period of time commencing on the Effective Date and ending on the Term Expiration Date, as it may be extended in strict accordance with Exhibit “B” to this Lease. (s) Term Expiration Date : One hundred twenty (120) months after the Rent Commencement Date. ARTICLE II RENT / LETTER OF CREDIT / EXTENSION OPTION / ROFR Rent Commencement . Rent shall accrue hereunder from the Rent Commencement Date and shall be payable at the place designated for the delivery of notices to Landlord. Tenant shall have the right (the “ Allowance Offset Right ”) to offset against up to fifty percent (50%) of Base Rent any portion of the Allowance owed by Landlord that is not paid by Landlord within the deadlines set forth in Section 8 of Exhibit “C” hereto. The Allowance Offset Right must be exercised by Tenant delivering written notice to Landlord specifying the event(s) justifying the offset in reasonable detail within ninety (90) days after the date that Landlord’s payment of the Allowance is due pursuant to Section 8 of Exhibit “C” hereto; failure to timely send the written notice shall result in forfeiture of the Allowance Offset Right. Except for the Allowance Offset Right, Rent is payable without demand, offset, or reduction. Except for the Allowance Offset Right, Tenant’s obligation to pay Rent is not dependent on the condition of the Property or the performance by Landlord of its obligations hereunder. Promptly upon the written request of Landlord or Tenant, each party shall each execute and deliver to the other a letter confirming the Rent Commencement Date and the Term Expiration Date. Base Rent . Tenant shall pay Base Rent to Landlord in monthly installments in the amounts specified in Article I above. The first such monthly installment shall be due and payable on or before the Rent Commencement Date, and subsequent installments shall be due and payable on or before the first day of each succeeding calendar month during the Term. If the Term commences on a date other than the first day of a calendar month, the amount of Rent due from Tenant shall be proportionately adjusted based on that remaining portion of the calendar month during which this Lease is in effect. Page 4 Additional Rent . In addition to the Base Rent, Tenant shall pay Additional Rent to Landlord in monthly installments, which shall be due on the same day as Base Rent. Additional Rent shall include Operating Expenses, Taxes and Insurance as herein described. In no event may Landlord charge more Operating Expenses than it actually incurred. If any expenses relating to the Building, though paid in one year, relate to more than one calendar year, such expenses shall be proportionately allocated among such related calendar years for the period for which the expense is attributable. Audit Rights . Tenant, at Tenant’s sole cost and expense, shall have the right upon fifteen (15)days’ prior written notice to Landlord (a “ Review Notice ”), to be given only within one hundred twenty (120)days after Tenant receives Landlord’s determination of Tenant’s actual ultimate liability for any Additional Rent charges under this Lease for any particular year, to review Landlord’s books and records relating to such determination for such year with respect to any specific charge or charges disputed in writing by Tenant, subject to the following terms and provisions: (a)no review shall be conducted at any time that an Event of Default exists; (b)any review shall be conducted only by accountants employed by Tenant on an hourly or fixed fee basis, and not on a contingency fee basis; and (c)Tenant shall not review Landlord’s books and records relating to a specific Additional Rent Charge more than one (1)time for any year. Tenant acknowledges that Tenant’s right to review Landlord’s books and records with respect to Additional Rent for the preceding year is for the exclusive purpose of determining whether Landlord has complied with the terms of this Lease with respect to Additional Rent. Tenant shall have sixty (60)days after Tenant’s Review Notice to complete Tenant’s review of Landlord’s books and records concerning Additional Rent charges at Landlord’s accounting office. During its review, Tenant agrees to request, in writing, all pertinent documents relating to the review. If in Landlord’s possession or control, Landlord will provide such documents to Tenant within ten (10)days after Landlord’s receipt of Tenant’s written request and Tenant shall not remove such records from Landlord’s accounting office, but Tenant shall have the right to make copies of the relevant documents at Tenant’s sole cost and expense. Tenant shall deliver to Landlord a copy of the results of such review within fifteen (15)days after receipt by Tenant. The nature and content of any review are strictly confidential. Tenant shall not disclose the confidential information obtained from the review to any other person or entity, except to Tenant’s accountants, consultants, and attorneys or as required by court order. In the event Tenant’s review shall disclose that Landlord has overstated Tenant’s actual liability for Additional Rent charges under this Lease for such year by three percent (3%)or more and Tenant has paid such overstated amounts, then Landlord shall promptly pay for the reasonable costs of the review, not to exceed $7,500.00, and shall credit the amount of overpayment against the Rent next due from Tenant (or return the overpayment to Tenant if discovered after the expiration or termination of the Term). Delinquent Rent . If any payment of Rent is not received by Landlord within five (5) business days after such payment is due and payable, Tenant will pay Landlord a late charge equal to five percent (5%) of the payment due. In addition, Tenant will pay Landlord $50 for each check that is tendered as payment for Rent and returned by the institution on which it is drawn for any reason. Page 5 Letter of Credit . Tenant shall tender to Landlord a Letter of Credit in accordance with the terms set forth in Exhibit “A” to this Lease. The Letter of Credit shall not be construed as a security deposit but shall be subject to the terms provided herein. Extension Option . Tenant shall have the right to extend the Term of this Lease in accordance with the terms set forth in Exhibit “B” to this Lease. Right of First Refusal . Landlord hereby grants to Tenant a right of first refusal (“
